Citation Nr: 1037382	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-29 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for cognitive changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from February 1951 to February 
1954.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for cognitive 
changes is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a rating decision 
of November 1994.  The appellant was informed of the decision and 
his appellate rights and he did not appeal.  

2.  The evidence submitted since the November 1994 rating 
decision is cumulative and does not relate to an unestablished 
fact.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  The evidence received since the November 1994 rating 
decision, which denied service connection for PTSD, is not new 
and material and the claim is not reopened.  38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) a VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 1329 
(2006), the Federal Circuit Court held that the VCAA notice must 
be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied by 
post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to the 
appellant's request to reopen his claim for service connection 
for PTSD.  In a VCAA letter of June 2007 the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would attempt 
to obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his possession.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The notice letter provided information regarding a disability 
rating and effective date.  

VA has a duty to assist the appellant in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  In this case, no new evidence has been submitted 
regarding the appellant's claim for service connection for PTSD.  
Therefore, a medical examination is not required.  See 38 C.F.R. 
§ 3.159 (c)(4)(iii).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).  In connection with the current 
appeal service medical records, VA outpatient treatment records 
and private medical records have been obtained.  The Board notes 
that the record shows the appellant is in receipt of Social 
Security disability.  However, nothing in the record indicates 
that his Social Security disability is related to a mental 
condition.  Moreover, the request to reopen is being denied as no 
new and material evidence has been submitted.  Consequently, 
undertaking development is not necessary.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The appellant seeks to reopen his claim for service connection 
for PTSD.  Service connection for psychophysiological nervous 
reaction was denied in a rating decision of April 1960 on the 
basis that there was no evidence of a psychiatric disease in 
service and there was no nexus to service.  The appellant was 
informed of the decision and he did not appeal.  Therefore, the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  In a rating decision of July 1975, the RO denied 
service connection for a nervous condition.  At the time, the 
diagnosis was changed from psychophysiological nervous reaction 
to anxiety reaction.  The appellant was notified of the decision 
and he did not appeal.  Consequently, the decision became final.  
In May 1994, the appellant filed a claim for service connection 
for PTSD and other mental problems including nervous condition.  
In a November 1994, the RO denied the appellant's request to 
reopen his claim for service connection for a nervous condition, 
and separately adjudicated his claim for service connection for 
PTSD.  Regarding the PTSD claim, the RO denied service connection 
on the basis that there was no diagnosis of PTSD.  The RO 
notified the appellant of this decision in November 1994 and he 
did not appeal.  Consequently, that decision is final.  

In May 2007, the appellant requested that his claim for service 
connection fro PTSD be reopened.  In a rating decision of 
September 2007, the RO denied the appellant's claim.  The 
appellant appealed that decision and the issue is now before the 
Board.  

The RO's November 1994 decision is final based upon the evidence 
then of record.  A prior final decision will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence is 
new and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the Board 
must look at all of the evidence submitted since the time that 
the claim was finally disallowed on any basis, not only since the 
time the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Effective from August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to reopen 
a previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  
These specific provisions are applicable only to claims filed on 
or after August 29, 2001.  As the appellant filed his claim 
reopen in May 2007, the Board will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claims.  38 C.F.R. § 3.156(a) 
(2009).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

At the time of the prior denial of November 1994, the record 
included service medical records, outpatient treatment records, 
service personnel records and the appellant's claims.  Service 
treatment records were completely silent for any treatment of or 
diagnosis of PTSD.  VA outpatient treatment records showed 
treatment for and diagnoses of psychophysiologic reaction, 
neurosis, anxiety and conversion reaction and anxiety disorder.  
A VA examination of July 1975 showed a diagnosis of neurosis 
anxiety and conversion reactions.  A May 1994 VA outpatient 
treatment record showed an assessment of possible PTSD.  A VA 
examination of September 1994 showed a diagnosis of anxiety 
disorder not otherwise specified, with hypochondrial 
preoccupations.  The examiner stated he could not document any 
symptoms characteristic of PTSD.  

Submitted since the November 1994 rating decision are additional 
VA outpatient treatment records.  These records show that in 
April 2005, the appellant underwent a PTSD screening.  It was 
that no further evaluation was needed.  A psychiatric progress 
note of June 2007 shows that the examiner found the appellant did 
not have PTSD.  In February 2008, the appellant was noted to need 
help with anxiety and depression.  

At the time of the prior decision, there was no evidence of PTSD 
other than the appellant's assertions.  The Board has made a 
careful review of the evidence of record.  In the current claim, 
the appellant submitted additional VA outpatient treatment 
records after the final denial of November 1994.  However, the 
records are not new and material as they do not relate to an 
unestablished fact necessary to substantiate the claim.  No 
evidence has been introduced that shows a diagnosis of PTSD; 
rather, the evidence introduced continues to show that PTSD has 
been specifically excluded.  We also note that his current 
assertion that he has PTSD is repetitive of his prior claim.  
Thus, as the additional evidence is cumulative of the evidence of 
record at the time of the November 1994 rating decision and does 
not raise a reasonable possibility of substantiating the claim, 
the request to reopen the claim of service connection for PTSD is 
denied.  38 C.F.R. § 3.156(a). 

Stated differently, at the time of the prior denial there was no 
competent evidence of a diagnosis of PTSD.  There had been post-
service evidence of treatment for mental conditions, but no 
diagnosis of PTSD.  Since then, he has submitted additional 
evidence of treatment for mental conditions, but such fact had 
previously been established and is thus cumulative.  Moreover, 
none of the additional evidence shows the appellant has been 
diagnosed with PTSD.  The evidence added to the file does not 
relate to a previously unestablished fact, and the claim is not 
reopened.

To the extent that there is now evidence that establishes he does 
not have PTSD, rather than just an absence of a diagnosis, such 
negative evidence does not raise a reasonable possibility of 
substantiating the claim.

Lastly, we note that there was a recent revision to 38 C.F.R. 
§ 3.304(f).  However, since he does not have a diagnosis of PTSD, 
the change in the regulation does not provide a basis to revisit 
the issue de novo.  See 38 U.S.C.A. § 5110(g).  Even if this were 
viewed as a new claim based upon the change in law or VA issue, 
the claim would be denied because there is no diagnosis of PTSD.  


ORDER

The application to reopen the claim for service connection PTSD 
is denied.


REMAND

As a general rule, "when a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered."  38 
U.S.C. § 7104(b).  However, if a veteran's claim does not have 
the same factual basis as a prior claim, then the veteran is not 
seeking to reopen his prior claim but rather is opening a new 
claim.  In such cases the new and material evidence requirement 
of 38 U.S.C. § 5108 is inapplicable.

A properly diagnosed disease or injury cannot be considered the 
same factual basis as a distinctly diagnosed disease or injury.  
Therefore, claims based upon distinctly and properly diagnosed 
diseases or injuries cannot be considered the same claim.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Boggs v. Peake, 
520 F.3d 1330 (2008). 

In this case, the appellant was denied service connection for 
psychophysiological nervous system reaction in April 1960.  In a 
July 1975 rating decision, the RO denied reopening his claim for 
service connection for a nervous condition.  The diagnosis was 
amended to anxiety reaction.  Outpatient treatment records of 
June 2007 show that, after a psychiatric evaluation, the examiner 
opined that the appellant had a head injury in service which led 
to permanent cognitive changes.  This constitutes a new claim for 
service connection for cognitive changes.  The Board is fully 
aware that the 1975 rating decision denied service connection for 
residuals of a head injury as not shown by the record.  
Therefore, the RO must adjudicate the claim and issue a rating 
decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should adjudicate the claim for 
service connection for cognitive changes.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


